Case 1:20-cv-00371-LPS Document 61 Filed 02/05/21 Page 1 of 1 PageID #: 2263
                                                                                  Jeff Castellano
                                                                                  I.M. Pei Building
                                                                                  1105 North Market St., 12th Floor
                                                                                  Wilmington, DE 19801
                                                                                  (302) 298-0703
                                                                                  jcastellano@shawkeller.com



                                        February 5, 2021

BY CM/ECF
The Honorable Leonard P. Stark
U.S. District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

       Re:     Finjan LLC. v. Trustwave Holdings, Inc. et al., C.A. No. 20-371-LPS

Dear Chief Judge Stark:

        Pursuant to D. Del. L. R. 7.1.4, plaintiff Finjan LLC (‘Finjan”) respectfully requests oral
argument on Finjan’s Motion to Dismiss Defendant Trustwave Holdings Inc.’s Counterclaim and
to Strike Its License Affirmative Defense (D.I. 47).

      Briefing on Finjan’s motion is complete, and the parties’ submissions may be found at
Docket Items 48, 54, and 59.


                                                     Respectfully submitted,

                                                     /s/ Jeff Castellano

                                                     Jeff Castellano (No. 4837)


cc:    Clerk of the Court (by CM/ECF)
       All counsel of record (by CM/ECF and email)
